Citation Nr: 1540854	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-35 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2008 rating decision granted entitlement to service connection for plantar fasciitis, left foot, with a 0 percent evaluation.  The Veteran has since been granted an initial evaluation of 10 percent.

The Board previously remanded this matter in September 2011 and September 2014 for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

For the entire period on appeal, the Veteran's left foot plantar fasciitis does not manifest in symptoms of moderate severity, and it does not result in any marked deformity, limitation of motion, or x-ray evidence of degenerative arthritis.


CONCLUSION OF LAW

The criteria for initial disability rating in excess of 10 percent for left foot plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.104, Diagnostic Code 5284 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this matter in September 2014. 

The Board's remand instructed the RO to: (1) contact the Veteran to clarify which VA facilities he has received treatment since his 2006 discharge; (2) obtain and associate all available VA treatment records with the claims file; and (3) readjudicate the claim.

VA sent an October 2014 letter to the Veteran requesting clarification of which VA facilities he had received treatment.  VA obtained the appropriate VA treatment records and associated them with the file.  The RO readjudicated the claim in a December 2014 Supplemental Statement of the Case (SSOC) and December 2014 rating decision.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the rating decisions on appeal, an October 2007 letter provided the Veteran with appropriate notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess, additional letters throughout the pendency of this appeal included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination for the condition on appeal was most recently afforded in November 2011.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent November 2011 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his disability on appeal. Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his disability during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Generally Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2014).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).




IV. Analysis

The Veteran's left foot plantar fasciitis is currently rated under 38 C.F.R. § 4.71a, 5284.  He is assigned a 10 percent evaluation, effective September 27, 2006, the day after his separation from service.  

Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

The Board will also consider the potential application of other various provisions. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  

On VA examination in October 2007, the Veteran reported a sudden increase in discomfort following running.  He reported that prior x-rays had revealed heel spurs.  He indicated that he had been treated with steroid injections with some relief.  He complained of pain and stiffness, which was worse in the morning.  He noted that discomfort improved after 20 to 30 minutes of activity, but that discomfort increased with activities such as prolonged standing, walking, and running.  Gait, posture, and balance were all normal.  Examination of the feet revealed symmetrical feet.  There was mild tenderness of the plantar aspect of the heel and foot on palpation.  The Veteran could walk heel to toe and stand on one foot without apparent discomfort.  Range of motion testing, both active and passive, revealed no evidence of discomfort, loss of mobility, function, or instability.  Range of motion findings were normal.

At a December 2008 VA examination, the Veteran reported pain and swelling upon waking up.  He noted that he used inserts in his work boots and stated that his feet were "throbbing terribly" after work.  The examiner noted the Veteran's history of pain, swelling, and stiffness while standing, walking, and at rest, and weakness while standing and walking.  Location of the pain, swelling, stiffness, and weakness was in the arch area and midfoot.  There was no heat, redness, fatigability, lack of endurance, or other symptoms.  The Veteran did not report flare-ups.  Functional limitations were reported as standing for only 15 to 30 minutes and walking a quarter mile.  The Veteran used shoe inserts which were reported as having fair efficacy.  Physical examination of the left foot revealed swelling, tenderness, and abnormal weight bearing.  There was no evidence of painful motion, instability, weakness, or other symptoms.  The Veteran's left ankle was swollen and tender, the arch was tender, and there were callosities.   Diagnostic testing revealed no facture, dislocation, stress fracture, or significant degenerative change.  There was a tiny plantar spur.  The functional effect of the Veteran's left foot on chores, exercise, sports, and recreation were noted as mild.  There was no functional impact on shopping, traveling, feeding, bathing, dressing, toileting, grooming, or driving.

At a November 2011 VA examination, the examiner reported that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot, malunion or nonunion or tarsal or metatarsal bones, other foot injuries, or weak foot.  Diagnostic imaging revealed a calcaneal spur of the left foot.  The examiner concluded that the Veteran's left foot disability did not have an impact on his ability to work.  The Veteran reported chronic left foot pain with standing over 10 minutes or walking over a block.  He reported chronic daily plantar pain the left foot.  

The Board has thoroughly reviewed the Veteran's VA treatment records, which documented similar symptoms as the VA examinations.  As a result, the Board will not reproduce those findings.

After assessing the totality of the evidence, the Board finds that the symptoms of the Veteran's left foot plantar fasciitis do not warrant an initial rating in excess of 10 percent.  

The three VA examinations and VA treatment records did not document any symptoms consistent with a moderately severe foot injury.  The examinations and the Veteran's statement reveal chronic pain in the left foot, that is somewhat relieved by shoe inserts.  The functional impact of the Veteran's left foot condition was reported as mild by multiple VA examiners.  There is no indication that the Veteran's symptoms manifest to a degree that more closely approximates moderately severe foot injury.

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code.  Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not for application because the medical evidence does not indicate flatfoot, atrophy of the musculature, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones. 

In order for the Veteran's disability to warrant a rating in excess of 10 percent under 5284, the criteria of a moderately severe foot injury must be met. Currently, there is no indication in the VA examination reports or VA treatment records that the Veteran meets these criteria.  The Board acknowledges that the Veteran has complained of pain, stiffness, weakness, and swelling in his feet, and these manifestations have been documented in VA examinations.  However, the medical evidence does not show any objective evidence of symptoms such that the Veteran's left foot condition is moderately severe.  The Board ultimately concludes that the objective medical evidence in conjunction with the VA examiner's conclusions, demonstrates the overall moderate nature of the Veteran's disability.  As such, the Board concludes that the Veteran does not have a moderately severe left foot disability such that a 20 percent rating would be warranted.

Moreover, there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's left foot plantar fasciitis disability results in additional range of motion loss, due to his symptoms of pain, or due to symptoms such as fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Indeed, the evidence of record clearly indicates that the Veteran retains good range of motion of the left foot.  In addition, the VA examiners specifically determined that there was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot was repeatedly used over a period of time and there was no functional loss during flare-ups or when the foot was repeatedly used over a period of time.  Thus, while the Veteran experiences pain, the Board finds that the 10 percent evaluation assigned for the left foot for the entire period on appeal adequately portrays any functional impairment, pain, and swelling that the Veteran experiences as a consequence of use of his left foot disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, higher evaluations based on functional loss are not warranted. See DeLuca.

V. Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for all conditions currently on appeal. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for any disability that the available schedular evaluations for the service-connected left foot plantar fasciitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left foot plantar fasciitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as a result of limitations from range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the Veteran's current ratings are adequate.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.   Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.





ORDER

Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


